Case 3:19-cv-00264-DPM Document 73 Filed 02/09/21 Page 1 of 23

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF ARKANSAS
NORTHERN DIVISION

BOOTHE FARMS, INC.; BIG RISK FARMS, INC.;
JEFFREY D. BOOTHE; TERRY BOOTHE;

ADAM BOOTHE; RINEHART FAMILY FARMS I;
MM FAMILY FARMS; AND JASON R. HANKS
individually and on behalf of all those

similarly situated PLAINTIFFS

Vv. No.: 3:19-cev-00264-DPM

THE DOW CHEMICAL CoO.;

DOW AGROSCIENCES LLC; CORTEVA, INC.;

and E. I. DU PONT DE NEMOURS AND CO. DEFENDANTS
STIPULATED PROTOCOL

FOR THE PRODUCTION OF DOCUMENTS AND ESI

The parties in the above-captioned litigation (collectively, “the Parties”), by and through
their respective counsel, have jointly stipulated to the terms of this Stipulated Protocol for the
Production of Documents and Electronically Stored Information (the “ESI Protocol’):

I. SCOPE

A. Federal Rule of Civil Procedure 34 permits the Parties to specify the form or
forms in which electronically stored information (“EST”) is to be produced. Pursuant to Rule 34,
this ESI Protocol shall govern the production of hard copy documents and other physical
materials and ESI (together, “Documents”) by the Parties in the above-captioned matter (the
“Litigation”).

B. The ESI Protocol does not alter the Parties’ obligations to comply with the
applicable Federal Rules of Civil Procedure and any applicable local rules regarding the
production of Documents and ESI.

C. The Parties incorporate the provisions of the Stipulated General Protective Order
Case 3:19-cv-00264-DPM Document 73 Filed 02/09/21 Page 2 of 23

(ECF No. 67).

D. Nothing in this ESI Protocol establishes any agreement regarding the subject
matter or scope of discovery in this Litigation, or the relevance, authenticity, or admissibility of
any Documents or ESI.

E. Nothing in this ESI Protocol shall be interpreted to require production of
Documents or ESI protected from disclosure by the attorney-client privilege, work product
doctrine, common interest privilege, or any other legally recognized protection or privilege in
this jurisdiction. The Parties do not waive any objections to the production, discoverability, or
confidentiality of Documents, ESI, or any other discovery materials, including but not limited to:
objections regarding the proportionality of the discovery request or the burden, overbreadth, or
relevance of Documents, ESI, or any other discovery materials.

F. The provisions of this ESI Protocol may be modified at any time by written
stipulation of the Parties, or upon order of the Court for good cause shown.

I. IDENTIFICATION OF CUSTODIANS AND SEARCH
METHODOLOGY

A. The Parties shall meet and confer to attempt to reach agreement on custodians
likely to have responsive Documents and their data sources from which Documents will be
collected, searched and produced as well as non-custodial sources of data that are likely to
contain responsive Documents from which Documents will be collected, searched, and
produced. Producing parties shall make reasonable disclosures about their personnel, third-
party agents, and ESI sources and systems and hard copy Document sources and systems
necessary to provide the requesting parties with information necessary to evaluate
appropriate custodians and sources of relevant Documents for search.

The Parties agree that responsive Documents will be collected/produced from
Case 3:19-cv-00264-DPM Document 73 Filed 02/09/21 Page 3 of 23

custodial and non-custodial data sources agreed upon by the Parties or ordered by the Court.
If the Parties cannot reach agreement on custodians and custodian and non-custodial data
sources to be searched, they shall bring their dispute to the Court for resolution.

The Parties agree to negotiate in good faith if, at any time during the Litigation, a

6 oT
O. WUin

party believes it necessary to add or remove custodians, and/or data sources from those

A
agreed upon by the Parties.

B. The Parties agree to meet and confer to reach agreement about the methods
they will use to (1) search for responsive Documents and (2) filter out likely non-responsive
ESI. The Parties will cooperate to reach agreement on appropriate search methodology and
criteria, including the potential use of computer-assisted search methodologies and other
analytics-based search and filtering tools, as well as how the effectiveness of the search
methodologies will be validated. If the Parties cannot reach agreement on a search
methodology and validation protocol, they shall bring their dispute to the Court for
resolution.

C. Regardless of the ESI search methodology used, searches shall be run across
all members of a Document family. The Parties will not exclude non-responsive members of
document families in which one or more document is responsive.

D. The Parties will reach a separate written agreement as to search methodology.

E. Should a party wish to file a copy of the aforementioned written agreement, it

must be filed under seal in accordance with the applicable procedures for this Court.

I. DOCUMENT PRODUCTION FORMAT AND PROCESSING
SPECIFICATIONS

A. Paper Documents: Records maintained in paper form will be scanned into

electronic form from paper Documents in the following format:
Case 3:19-cv-00264-DPM Document 73 Filed 02/09/21 Page 4 of 23

1, Document images will be provided as single-page TIFF format, using
Group 4 compression with at least 300 dots per inch (“dpi”) resolution and 8 ’2 x 11 inch page
size, except for Documents requiring higher resolution or different page size. Original Document
orientation shall be maintained.

2. Color Documents will be imaged to retain color.

3. Each image file will have a unique file name which shall be the Bates
number of the page.

4. TIFF images of hard copy Documents shall be run through an Optical
Character Recognition (“OCR”) Software. The OCR Software should maximize text quality over
process speed. Settings such as “auto-skewing” and “auto-rotation” should be turned on during
the OCR process. The OCR text will be provided in a text file at the Document level according
to the specifications for text files in Part IIJ.B of this ESI Protocol.

5. When scanning paper Documents, distinct Documents should not be
merged into a single record, and single Documents should not be split into multiple records (i.e.,
paper Documents should be logically unitized). In the case of an organized compilation of
separate Documents—for example, a binder containing several separate Documents behind
numbered tabs—the Document behind each tab should be scanned separately, but the
relationship among the Documents in the compilation should be reflected in the proper coding of
the beginning and ending Document and attachment fields.

6. The Parties agree to provide the metadata fields as described in Appendix

7. The Parties shall meet and confer regarding the rendering of text

searchable for hard copy Documents after the Parties have made a reasonable assessment of the
Case 3:19-cv-00264-DPM Document 73 Filed 02/09/21 Page 5 of 23

volume and nature of hard copy Documents that may require searching for responsiveness.

B. Unstructured Electronically Stored Information: The Parties will produce
ESI in TIFF format according to the following specifications:

1. ESI will be produced as single-page TIFF format, using Group 4
compression with at least 300 dots per inch (“dpi”) resolution and 8 ’2 x 11 inch page size,
except for Documents requiring higher resolution or different page size. The requesting party
retains the right to request a TIFF image in a higher resolution or larger page size if necessary to
render the image legible or reasonably usable.

2. Each electronic Document shall be accompanied by a corresponding single,
multipage text file containing all of the text that is extracted from the electronic file directly from the
native file (extracted text file). The exception to this will be redacted Documents and hard copy
Documents, which will substitute OCR text for extracted text, as discussed herein. If it is not
technically possible to extract text from the native file, the text for each ESI item will be generated
by providing OCR text.

The file name of each extracted text file must be identical to that of the first image page
of its corresponding Document, followed by .txt. File names should not contain any special
characters or embedded spaces.

3. Each page of a Document will be electronically saved into an image file.

4, The Parties agree to produce spreadsheet-type files (e.g., Excel), audio and
video files, computer presentation-type files (e.g., PowerPoint), and all other files that are not
reasonably useable when converted to TIFF format in native format. If data in structured data
sources (e.g., databases) is responsive and cannot be exported in a useable format, or the Parties
disagree about what is “useable,” the Parties shall meet and confer on the format and content of

the production from such structured data sources.
Case 3:19-cv-00264-DPM Document 73 Filed 02/09/21 Page 6 of 23

Native Documents containing redactions shall be produced in TIFF format with OCR text
(see Sections II(B)(2), (11)). All other file types shall be produced in TIFF format unless
otherwise agreed upon. Per the Parties’ prior discussions, if text or similar IMS communications
of certain custodians are identified as potentially responsive, the Parties will meet and confer
regarding whether and to what extent such communications will be collected and the production
format. This paragraph is not intended to address whether or not text or similar IMS
communications are responsive and addresses only the Parties’ approach to production.

A receiving party may request production of certain Documents in native format by
providing (1) a list of the Bates numbers of Documents it requests to be produced in native
format; and (2) an explanation of the need for reviewing such Documents in native format. The
producing party shall not unreasonably deny such requests. Such productions shall conform with
the specifications in Appendix B.

Any file produced in native format need not be imaged. Instead, a single page placeholder
image shall be produced that indicates the file was produced in native format and contains the
bates number of the corresponding file and any confidentiality designation. Each native file
produced shall also include the confidentiality designation and bates number as provided on the
placeholder image in the file name.

A “NativeLink” entry for each Document being produced in native format should be
included in the data load file indicating the relative file path to each native file on the Production
Media as provided in Appendix B. Native Files should be produced with extracted text and
applicable metadata fields as set forth in Appendices A and B.

5. Parent-child relationships (the association between family members such
as an email and its attachments, a word Document and any attachments, a spreadsheet and

embedded files) will be preserved, and the link between parents and children shall be maintained.
Case 3:19-cv-00264-DPM Document 73 Filed 02/09/21 Page 7 of 23

Family Documents will be consecutively produced with the children directly following the
parent in the order of the original Document, and children will be mapped to their parents using
attachment range and BegAttach/EndAttach metadata fields designating the beginning and end
of each such attachment identified in Appendix A.

6. The Parties shall globally de-duplicate (i.e., horizontally across
custodians) ESI by family only (1.e., if a standalone Document is a duplicate of a Document
that is part of a family, both the entire family and the standalone Document are produced, and
if identical child Documents have unique parents, both parents shall be produced with their
attachments). The Parties shall identify ESI duplicates by using industry standard MD5 or
SHA-1 algorithms to create and compare hash values for exact matches only. Paper Documents
shall not be deduplicated. Any other methodology for identification of duplicates must be
discussed with the receiving party and approved in writing before implementation.

An email that includes content in the BCC or other blind copy field shall not be treated
as a duplicate of an email that does not include content in the BCC or other blind copy field,
even if all remaining content in the email is identical.

Custodians who were in possession of a de-duplicated Document and the directory
structure where the custodian stored the de-duplicated Document must be identified in the
AllCustodian and CustodianOtherDirectory metadata fields specified in Appendix A. In the
event of a rolling production, the Parties will produce an update of the AllCustodian and
CustodianOtherDirectory metadata fields every 30 days for previously produced Documents
and will not produce duplicates.

7. Common system files defined by the NIST library

(http://www.nsrl-nist.gov/) need not be produced even if part of families.
Case 3:19-cv-00264-DPM Document 73 Filed 02/09/21 Page 8 of 23

8. The Parties will make non-text-searchable Documents text-searchable (by
OCR scanning, for example). To the extent Documents already exist in text-searchable format
independent of this Litigation or are converted to text-searchable format for use in this Litigation
(including for use by the producing party), then such Documents will be produced in the same
text-searchable format at no cost to the receiving party. The searchable text shall be provided in
the text files produced with the Document.

9. The Parties will make reasonable efforts to ensure that all encrypted or
password-protected Documents are successfully processed for review and production under the
requirements of this ESI Protocol (or that passwords are supplied to the receiving party if the
Document is produced in native format). To the extent encrypted or password protected
Documents that are part of a responsive family cannot be successfully decrypted, the producing
party agrees to: (a) produce a slipsheet for each encrypted or password protected Document that
cannot be successfully processed indicating that the Document cannot be decrypted; (b) populate
the ExceptionReasons metadata field required in Appendix A to indicate the Document could not
be decrypted.

10. Any media used for production of Documents will be encrypted by the
producing party. Production volumes may be produced via SFTP or other electronic transfer
system, without a separate agreement. The producing party will contemporancously transmit the
encryption key or password to the receiving party under separate cover.

If productions are made using hard media, each piece of hard media shall include a
unique identifying label providing the identity of the producing party, the case number, the
date of the production of Documents on the hard media, the disk number (1 of X, 2 of X, etc.)

if applicable, production volume, and the Bates number ranges of the Documents in the
Case 3:19-cv-00264-DPM Document 73 Filed 02/09/21 Page 9 of 23

production. For productions delivered via a secure file transfer utility, the producing party shall
provide a letter or email communication containing the information that would otherwise be on
the label.

Each production volume shall limit directory contents to approximately 5,000 files per
folder.

11. For any file that experiences technical issues that prevent the file from
being converted to TIFF without error or some other issue that renders the file unreviewable in
TIFF, a slipsheet stating the technical issue will be produced. The Parties will take all reasonable
efforts to convert data from a proprietary database or licensed software system to a useable
format and will meet and confer on the format for production. If the technical issues render the
file un-viewable or do not give the producing party an opportunity to review the content of the
file, the file will not be produced, and a log will be created of such file types. This log is only
contemplated for un-viewable files with technical issues such as .thumb or .dat files that cannot
be converted for review.

12. The Parties agree to provide the metadata fields as described in Appendix
A. The Parties agree to meet and confer as needed regarding metadata fields in the event the
metadata fields are not reasonably available.

13. All images must be assigned a Bates number that shall always: (1) be
unique across the entire Document production, (2) maintain a constant length (zero/0-padded)
across the entire production, (3) contain no embedded spaces or special characters other than
underscores and#6r hyphens, 4) be sequential within a given Document and across a family,
and (5) be of a consistent font type and size. If one or more Bates numbers is skipped in a

production, the producing party will so note in a cover letter accompanying the production or
Case 3:19-cv-00264-DPM Document 73 Filed 02/09/21 Page 10 of 23

in a privilege log.
14. | When collecting and converting ESI from its native format into TIFF
image files prior to production, the producing party shall do the following:
(a) Maintain all tracked changes, so that all changes to a Document are evident,
except for portions that are redacted for privilege or work product.
(b) Produce all Word Documents to include and show field codes for auto-date
and auto-time fields.
(c) Ensure comments shall remain or be made visible, except for portions that
are redacted for privilege or work product.
(d) Make Presenter notes within a presentation visible except for portions that
are redacted for privilege or work product.
(e) For spreadsheets that may be converted to TIFF under this ESI Protocol for
purposes of redaction, prior to conversion, the producing party shall display all
hidden columns or rows, hidden text or worksheets (i.e., shall force on hidden
columns or rows, hidden work sheets); adjust column widths so that numbers do
not appear as “#H####H#HH#”; ensure that column and row headings print and are
repeated on each page; ensure that the tab name appears in the header or footer
of the Document; process comments so that they are produced at the end of the
spreadsheet; process spreadsheets so that they print across then down and set
page breaks for printing to ensure the spreadsheet is understandable when
converted.
(g) ESI shall be processed so as to maintain the date/time shown in the Document

as it was last saved by the custodian or end user, not the date of collection or

10
Case 3:19-cv-00264-DPM Document 73 Filed 02/09/21 Page 11 of 23

processing (i.e., shall force off Auto Date).

15. Prior to search, compression file types or containers (e.g., .CAB, .GZ,
-RAR. .ZIP, .PST), shall be decompressed to ensure that a compressed file within a compressed
file are decompressed into the lowest possible compression resulting in individual folders,and/or >
files, Original compression files and container files need not be produced, provided the
responsive content files are produced in accordance with the specifications of this ESI Protocol.

16. | Embedded ESI Documents (e.g., a spreadsheet embedded within a word
processing Document) will be extracted, produced as an independent Document, and related
back to the respective top-level parent Document (e.g., standalone file, email message, etc.) via
the BegAttach and EndAttach fields referenced in Appendix A.

17. If any member of a Document family is responsive, the entire Document
family shall be produced.

18. A producing party may not use email thread suppression to exclude
responsive email from their production.

C. Load Files and Production Volume Directories. Hard copy Documents scanned
to TIFFs, TIFF files, and Native Files shall be produced with the load files and directories in
accord with the requirements of Appendix B.

D. Redacted and Withheld Files:

1. Redacted Files. Extracted text will not be provided for ESI that has been
redacted for privilege or work-product protection because the extracted text would reveal the
protected information. Instead, the files shall be processed into TIFF format, redacted, run
through an OCR process to capture the unredacted text only, and the OCR text exchanged in the

text file in lieu of the original extracted text. The text files shall indicate where the redactions

1]
Case 3:19-cv-00264-DPM Document 73 Filed 02/09/21 Page 12 of 23

were made, e.g., with the notation “REDACTED.” The full text shall be provided on a
Document-level basis according to the specifications in Appendix B. The portion of the redacted
text shall be clearly identified on the face of the TIFF image by redaction legends burned into the
Document.

If Documents required to be produced in native format must be redacted, the producing
party may produce the redacted Document in TIFF format according to the specifications herein
only if the Document is reasonably usable after conversion. Such TIFFs shall be produced and
redacted consistent with the specifications in this protocol and the foregoing paragraph and in
accord with Section II](B)(14)(d). If conversion to TIFF renders the Document not reasonably
usable, the Parties shall meet and confer on the appropriate process for redaction of the native
file.

The Redaction metadata field identified in Appendix A should be populated for all
redacted Documents.

2. Withheld Family Members. When one or more but fewer than all
Document family members are withheld for privilege or work-product protection, a Bates-
stamped, TIFF-image placeholder will be produced in lieu of the withheld family Document and
shall be in the same position in the family as if the Document had been produced.

3. Replacement Productions. If a producing party subsequently produces a
Document that had been withheld and place-holdered or produced but redacted, the replacement
Document shall be produced according to the requirements of this ESI Protocol and shall
include load files necessary to link the replacement file to other previously produced Document
family members. Where the replacement Document occupies more pages than the original

placeholder image for the file, the producing party shall apply an appropriate numerical suffix to

12
Case 3:19-cv-00264-DPM Document 73 Filed 02/09/21 Page 13 of 23

the Bates number of the file (e.g., ABC000123.001 to ABC000123.005). If reproduction
according to these specifications is not practicable, the producing party and the requesting party
shall meet and confer.

IV. STRUCTURED DATA

Where a discovery request requires production of structured data, in lieu of producing
the native database or TIFF images of database content, the producing party shall identify such
structured data sources within a reasonable period after receiving the discovery request, and the
requesting party and producing party shall meet and confer on the content and format of a data
extraction from such structured data source. The requesting party and producing party shall, in
good faith, make disclosures necessary to ensure the meet and confer discussions regarding
content and format of the production are meaningful.

V. DOCUMENTS PROTECTED FROM DISCOVERY

A. Non-Waiver of Protection: Pursuant to Federal Rule of Evidence 502(d), the
production of Documents protected from disclosure by the attorney-client privilege or the work-
product doctrine shall not constitute a waiver of the privilege or work-product protection with
respect to those Documents or the subject matter of those Documents in this case or any other
federal or state proceeding. Nothing in this paragraph shall require a party to produce Documents
that are protected from disclosure by the attorney-client privilege or the work-product doctrine.

Nothing in this ESI Protocol is intended to or shall serve to limit a party’s right to
conduct a review of Documents, ESI, or information (including metadata) for relevance,
responsiveness, and/or segregation of privileged and/or protected information before production.

B. Privilege Logs: The Parties shall provide privilege logs with the following

metadata and information:

13
Case 3:19-cv-00264-DPM Document 73 Filed 02/09/21 Page 14 of 23

(i) Bates Number or Control ID (as applicable);

(ii) | Document Type;

(iii) Date;

(iv) — Author;

(v) — To;

(vi) From;

(vil) CC;

(vill) BCC;

(ix) Subject;

(x) Custodian(s);

(xi) | Redact or Withheld to denote the extent to which the document is withheld in its
entirety or redacted;

(xii) Privilege Type;

(xiii) Privilege Description;

(xiv) Legal Source; and

(xv) Parent or Attachment (to identify the extent to which the document is a parent or
an attachment).

The privilege log will identify the Legal Source associated with each Document/entry. A
Legal Source key will be provided indicating the Legal Sources’ title and employer. To the
extent any of the foregoing fields can be compiled from the objective metadata corresponding to
the document, such data should be used to populate the required fields.

This paragraph is not intended to address whether or not Documents are privileged and

addresses only what fields need to be placed on a log. This paragraph does not foreclose a

14
Case 3:19-cv-00264-DPM Document 73 Filed 02/09/21 Page 15 of 23

challenge by any party to whether communications are privileged.

Cc, Clawback of Documents: Any party that inadvertently discloses or produces a
Document or ESI that it considers privileged or otherwise protected from discovery may seek to
recover such Document pursuant to the following procedure:

1. The party that inadvertently discloses or produces a Document that it
considers privileged or otherwise protected from discovery will give written notice to the
receiving party, identifying the Document or ESI in question, the asserted privilege or protection,
and the grounds therefor.

2. Upon receipt of notice of the assertion of privilege or protection over
produced Documents or ESI, the receiving party will:

(a) to whatever extent it contests the assertion of privilege or protection, promptly

so notify the producing party, and maintain the contested Documents in

confidence pending resolution of the contest by the Parties or the Court (the
receiving party may not use the document further except to challenge any
privilege or protection assertions); and

(b) to whatever extent the receiving party does not contest the assertion of

privilege or protection, the receiving party shall notify the producing party that it

has returned or destroyed the applicable Document(s) and has made reasonably
diligent efforts to identify and destroy each copy thereof and all information
derived therefrom (normally reasonable diligence will not include disaster
recovery media).

3. Limitations:

(a) Notwithstanding paragraphs IV(A) and IV(C) of this ESI Protocol, Federal

15
Case 3:19-cv-00264-DPM Document 73 Filed 02/09/21 Page 16 of 23

Rule of Evidence 502(a) applies in this Litigation.

(b) A producing party may claw back a Document used by another party: (i) ina
live deposition or pre-trial proceeding only if the privilege or protection is first claimed
contemporaneously with the introduction of the Document at the deposition or proceeding and
the written clawback notice is provided within seven (7) days of the deposition or proceeding; or
(11) in a Court filing only if it does so within seven (7) calendar days of being served with that
filing.

(c) Should a receiving party have concern about the number or timing of
clawbacks by a producing party, the Parties shall meet and confer in good faith to discuss the
reason for and scope of the clawbacks. If the Parties cannot reach an agreement as to the scope of
clawbacks, the receiving party may bring the issue to the attention of the Court by motion and
may seek any and all remedies available pursuant to the Federal Rules of Civil Procedure, which
permit the award of attorneys’ fees under Rule 37(b)(2)(C), and any applicable local rules. A
party challenging any clawback may assert that: (1) the production was not inadvertent; (2) the
producing party did not take reasonable steps to prevent disclosure or rectify the error; and/or (3)
the clawback is abusive.

4, In the event of a contested assertion of privilege or protection over
produced Documents that cannot be resolved after meeting and conferring in good faith, the
prodding tacih may bring the contest to the attention of the Court by Hear The receiving
patty may use the Document (under seal) in ode a motion, pn:

V. THIRD-PARTY ESI DISCOVERY

A. The ESI Protocol shall govern productions made by any third party who is

subpoenaed in this Litigation, unless a different format is requested by the issuing party or

16
Case 3:19-cv-00264-DPM Document 73 Filed 02/09/21 Page 17 of 23

agreed to by the issuing party and the third party. Accordingly, this ESI Protocol shall be
attached to any subpoena issued in this Litigation unless the issuing party requests a different
format.

B. The issuing party will produce any Documents obtained pursuant to a subpoena to
all other parties. Any Documents the issuing party does not intend to process for its own use may
be disseminated the Parties in the format in which such Documents are received by the issuing
party. If the issuing party or receiving party subsequently processes any such Documents, the
party processing the Documents will produce those processed Documents to all other parties.

C. If the non-party production is not Bates-stamped, the issuing party will endorse
the non-party production with unique prefixes and Bates numbers prior to producing them to all
other parties, as well as any confidentiality designations made by any party or non-party under
the General Protective Order or otherwise.

D. The Parties may decide to meet and confer regarding cost sharing arrangements

for third party discovery but are under no obligation to do so.

So Ordered.

 

stl VVMGrmyle“

D.P. Marshall Jr.
United States District Judge

 

17
Case 3:19-cv-00264-DPM Document 73 Filed 02/09/21 Page 18 of 23

APPENDIX A
The Parties agree to provide the metadata fields as described below. The Parties agree to

meet and confer as needed regarding metadata fields.

Metadat 2 Field Description :

rs

     

_Calenda

Beginning Bates number — The Bates Xx x x
number for the first page of the
Document

e.g., Prefix-O000000001

Bates End Ending Bates number — The Bates x x Xx x
number for the last page of the
Document

e.g., Prefix-OQ000000002
Bates Begin The Beginning Bates number of the first x Xx x Xx
Attach Document in a Document family range.
Documents that are part of Document
families, i.e., containing parents and
attachments, should receive a value.
E.g., Prefix-O000000001

Bates End Ending Bates number of the last x Xx x x
Attach Document in attachment range in a
Document Family range. Documents
that are part of Document Families, i.e.,
containing parents or attachments,
should receive a value.

e.g., Prefix-O000000004

AttachRange Bates number of the first page of the x x x xX
parent item to the Bates number of the
last page of the last attachment “child”
item. (e.g., ABCO00000001-
ABC000000010)

Bates Begin ]

 

 

 

 

Should be left empty if the file is not part
of a family.

 

Attach Count The number of attachments that are Xx x xX x
indicated in the Document metadata.
To All recipients that were included on the Xx x
"To" or “Attendee” line of the e-mail or

 

 

 

 

 

 

 

 

 

 

! Other ESI includes attachments to email.

18
Case 3:19-cv-00264-DPM Document 73 Filed 02/09/21 Page 19 of 23

 

calendar invitation.

 

From

From or Sender field extracted from the
metadata of an email or calendar
invitation

 

Author

Author field extracted from the metadata
of non-email ESI

 

Email CC

CC field extracted from an email

 

Email BCC

BCC field extracted from an email

 

Subject

Subject line extracted from the metadata
of an e-mail or calendar item.

 

Confidentiality
Designation

Confidentiality designation, if any, of the
Document assigned under any
Protective Order. Populated with
specific designation; if NO designation,
field should be left blank.

| KL KL<

 

Custodian

Name of the natural person or other
source that had possession of the
Document. In the case of deduplicated
ESI, the natural person or source that
had possession of the production copy.
In format FirstName, LastName.

 

AllCustodian

Name of all custodians who possessed
the Document including deduplicated
copies that were not produced, In format
FirstName, LastName.

 

Document Title

Title field extracted from the metadata
of non-email ES! ,e.g., June 6, 2020
Press Release

 

File Name

File name of original native
Document, e.g., 2020-06-10_Press
Release.doc

Must be populated for all Documents,
including parents and children

 

FileSize

The size of the file in bytes. E.g., 146.6
mb

 

File Type

Application type , e.g., Word

 

RecordType

To indicate if a Hard Copy Document,
e-doc, email, calendar appointment

 

CustodianOther
Directory

The file path/directory path correlating to
the unproduced duplicate copies of files
and the names of unproduced duplicate
copies of files; in format: custodian last
name, custodian first name, directory
path

) KK] OX

| >KL><] ><

| </>] OK

 

Document
Extension

The extension of the original native file.
E.g., .xlsx, .doc, .ppt, etc.

 

 

Date Created —

 

Date the Document was created.

 

 

 

 

19

 

 
Case 3:19-cv-00264-DPM Document 73 Filed 02/09/21 Page 20 of 23

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

produced native file in the NATIVES
directory

 

 

 

MM/DD/IYYYY
format
Time Created Time the Document was created. x x
‘| hh:mm:ss format
Last Modified Date the Document was last x
Date — modified.
MM/DDIYYYY
format
Last Modified Time the Document was last modified. x
Time
hh:mm:ss format
Last Modified The name of the last person who x
By modified the Document.
Date Sent — Date an email or calendar item was Xx
MM/DD/IYYYY sent
format
Received Date — | Date an email or calendar item was xX
MM/DDIYYYY received
format
Conversation Unique alphanumeric identifier for an Xx
Index email thread, which may be populated
by the email client for each outgoing
message.
Hash MD5 or SHA-1 Hash Value x Xx
Production Number of pages in the Document Xx x
Image Count
Redacted User-generated field that will indicate x xX
redactions. Use “Y” to indicate
redactions, otherwise, blank
Confidentiality Indicates the confidentiality designation, Xx Xx
if any, assigned to the Document under
any Protective Order in the Action. Field
should be populated with the specific
designation and if no designation, left
blank.
Source Party The producing party. x xX
Production The production volume name and Xx x
Volume number
Exception Populate if the Document was encrypted x
Reasons and could not be decrypted
TextLink Relative path to and filename of the Xx Xx
extracted text for the produced ESI in
the TEXT directory
NativeLink Relative path to and filename of Xx x

 

20

 

 
Case 3:19-cv-00264-DPM Document 73 Filed 02/09/21 Page 21 of 23

Appendix B

1. Required Load Files

All productions shall include two load files: an Image Cross Reference File and a Data File.
Load Files must be produced both for Documents produced as TIFF images and Documents
produced in Native Format.

e Image Cross Reference File: Productions of TIFF images (including native slip sheets
and placeholders for family members withheld for privilege) must be accompanied by an
image cross reference file that identifies the Document breaks for image files (where
applicable) on at least a monthly basis. Acceptable formats for the cross-reference files
are .log and .opt.

o There shall be one row in the load file for every TIFF image

o The file will be comma delimited file and consist of seven fields per Document

« The format for the file is as follows:
ImagelID, VolumeLabel,ImageFilePath, DocumentBreak,FolderBreak,Bo
xBreak,PageCount.

e ImagelD: The unique designation that Concordance and
Opticon use to identify an image. ImageID key shall be named
the same as the Bates number of the page

e VolumeLabel: The name of the volume.
e ImageFilePath: The full path to the image file.

¢ DocumentBreak: Files that are the first page of a logical
Documents shall include a Y and subsequent pages of all
Documents will include a blank in the appropriate position.

e FolderBreak: Leave empty.
e BoxBreak: Leave empty.

e PageCount: Number of pages in the Document.
o Sample data:

PROD00000001, VOL001,E:\100\ PRODO0000001.TIF, Y,,2
PROD00000002, VOL001,E:\100\ MT00000002. TIF,,,, PROD00000003,
VOL001,E:\100\ MT00000003.TIF,Y,,.,4 PROD00000004,
VOL001,E:\100\ MT00000004. TIF,,,, PROD00000005, VOL001,E:\100\

21
Case 3:19-cv-00264-DPM Document 73 Filed 02/09/21 Page 22 of 23

MT00000005.TIF,,,. PROD00000006, VOL001,E:\100\
MT00000006.TIF,,,,

o The name of the image load file will mirror the name of the delivery volume
(e.g., WawaProdV0120200401-001.OPT where the volume name is
WawaProdVol20200401-001)

© The image cross reference file may not span across media.

e Data Load File (DAT): Each production must be accompanied a delimited text file in
Concordance .DAT format that contains all fielded data for the production, including the
beginning bates number for each record, the relative path to the text files for each record,
and, for native files, the relative path to the native file for each record.

The name of the data load file will mirror the name of the delivery volume (e.g.,
WawaProdVol20200401-001.DAT where the volume name is
WawaProdVo0120200401-001)

The first record should contain the field names in the same order of the data is
arranged on subsequent lines.

All available record metadata identified in Appendix B shall be extracted and
produced for every electronic Document produced, including native files.

All date fields shall be produced in mm/dd/yyyy format.

All time fields will be produced in hh:mm:ss format.

All attachments shall sequentially follow the parent Document.

A carriage return should be used to indicate the start of a new record.

The Data File shall use standard Concordance delimiters: Field Separator: ASCII
character 20 ("§"); Quote: ASCII character 254 ("p"); and New Line: ASCII
character 174 ("®").

The first line of the .DAT file shall contain the field names arranged in the same
order as the data is arranged in subsequent lines.

2. Required Directories: Every production volume must have the following directories:

Images — TIFF image files shall be provided in a separate IMAGES\ directory
containing the images. The name of each image file shall match the Bates number
of the page.

Text (.TXT) - Extracted Text (or in the case of scanned hard copy Documents,
OCR) files shall be provided in a separate \TEXT\ directory containing Document

22
Case 3:19-cv-00264-DPM Document 73 Filed 02/09/21 Page 23 of 23

level text files (i.e., a single extracted text file per Document). Text must not be
produced in the .DAT file. The text files must be named the same as the Bates
number of the first page of the Document (if a TIFF image) or the same as the Bates
number assigned to the native file.

e Natives — The original native files shall be provided in a separate \NATIVES\

directory. The native files must be named the same as the Bates number assigned
to the Document.

23
